              Case 3:18-cv-01602-VAB Document 14 Filed 10/24/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ATILA BAYAT,                                        )
                                                    ) CIVIL ACTION
                               Plaintiff,           ) NO. 3:18-CV-01602-VAB
                                                    )
                                                    )
        vs.                                         )
                                                    ) OCTOBER 24, 2018
ACCENTURE CORPORATION LLC,                          )
                                                    )
                               Defendant.           )

    DEFENDANT ACCENTURE LLP’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Accenture LLP

(incorrectly named as Accenture Corporation LLC) (“Accenture”) makes the following

disclosures:

        Accenture is not a publicly-held corporation or other publicly-held entity and no publicly-

held corporation or other publicly-held entity owns 10% or more of its stock. No other publicly

held corporation or other publicly held entity has a direct financial interest in the outcome of the

litigation.

        Accenture has two partners: Accenture Inc. and Accenture LLC. Accenture LLP is an

indirect subsidiary of its parent, Accenture plc.

Dated: October 24, 2018                        DEFENDANT ACCENTURE LLP


                                             By:       /s/ Johanna S. Katz
                                                       Joshua A. Hawks-Ladds (ct09446)
                                                       Johanna S. Katz (ct29907)
                                                       Pullman & Comley, LLC
                                                       90 State House Square
                                                       Hartford, CT 06103
                                                       Telephone: (860) 424-4300
                                                       Facsimile: (860) 424-4370
                                                       E-mail: jhawks-ladds@pullcom.com
                                                       Its Attorneys
         Case 3:18-cv-01602-VAB Document 14 Filed 10/24/18 Page 2 of 3




Daniel J. Fazio (pro hac vice application forthcoming)
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601
Tel: (312) 558-5600
Fax: (312) 558-5700
DFazio@winston.com


B. Aubrey Smith (pro hac vice application forthcoming)
WINSTON & STRAWN LLP
200 Park Avenue
New York, New York 10166
Tel: (212) 294-4758
Fax: (212) 294-4700
BASmith@winston.com
          Case 3:18-cv-01602-VAB Document 14 Filed 10/24/18 Page 3 of 3



                                        CERTIFICATION

I hereby certify that on October 24, 2018, a copy of the foregoing Corporate Disclosure

Statement was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                               /s/ Johanna S. Katz
                                               Johanna S. Katz
                                               Joshua A. Hawks-Ladds
                                               Pullman & Comley, LLC
                                               90 State House Square
                                               Hartford, CT 06103
                                               Telephone (860) 424-4320
                                               Facsimile (860) 424-4370
                                               jkatz@pullcom.com
                                               Its Attorneys




ACTIVE/77755.1/JKATZ/7749964v1
